Citation Nr: 1309826	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-19 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a hip and lower extremity disability.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On October 14, 2010, the Veteran testified at a hearing via video conference before the undersigned Veteran's Law Judge, sitting at the RO.  The Veteran also testified at a hearing before a decision review officer in August 2009.  Transcripts of both hearings are of record.  

In January 2012, the Board "reopened" the Veteran's previously denied claim of service connection for an acquired psychiatric disorder and remanded the underlying service connection claim, along the issues of entitlement to service connection for a hip and lower extremity disability and to TDIU, for further development.  After completion of the requested actions, the agency of original jurisdiction (AOJ) readjudicated the matters via a September 2012 Supplemental Statement of the Case (SSOC) and, upon denial, returned the case to the Board for further appellate review.  Also, after the case was returned to the Board, the Veteran submitted additional evidence to the Board in the form of private medical and vocational opinions, accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2012).




REMAND

As noted above, the instant matters were previously before the Board in January 2012, at which time they were remanded for further development.  Specifically, the Veteran's claim for service connection for a hip and lower extremity disability was remanded for the Veteran to be afforded a VA examination to determine whether his complained of symptomatology was etiologically related to his service-connected lumbosacral strain.  Here, the Veteran has asserted his belief that his service-connected lumbar spine disability has a neurological component that is causing his complained of radiating pain in his hips and lower extremities.  During his October 2010 hearing, the Veteran testified that a doctor had informed him that his lumbar spine disability involved the sciatic nerve, which was the cause of his radiating pain.  Accordingly, the Board directed the VA examiner to determine whether the Veteran whether the Veteran had a diagnoses hip or lower extremity radiculopathy or sciatica and, if so, to render an opinion as to the likelihood that any such diagnosed neurological disability was caused or aggravated by his service-connected lumbar spine spondylosis and degenerative disc disease (DDD).  Also, on remand, the agency of original jurisdiction (AOJ) was directed to obtain and associate with the claims folder all relevant VA medical records dated since September 2008.

At the outset, the Board notes that the copy of the January 2012 remand decision contained in the claims folder includes a handwritten notation indicating that records from the Tampa, Florida, VA medical center (VAMC) dated from October 2008 to April 2012 and from the Bay Pines VAMC dated from October 2009 to March 2010 were located in CAPRI (Compensation and Pension Records Interchange).  Notably, no VA treatment records were associated with the Veteran's paper claims folder.  A review of the Virtual VA paperless claims processing system reveals that the Veteran's VA treatment records from the Tampa VA health care system (HCS), dated from July 1997 to August 2012, and from the Bay Pines VAHCS, dated from May 1999 to July 2012, purportedly have been associated with the Veteran's Virtual VA file.  However, when comparing the records contained in the Veteran's Virtual VA file with the evidence referred to by the May 2012 VA examiner who examined the Veteran in connection with his claim for service connection for a neurological disability of the hip and lower extremity, it appears that there are VA treatment records that have not been associated in any way with the Veteran's claims file.  Notably, the May 2012 VA examiner refers to several magnetic resonance imaging (MRI) tests, the reports of which are not contained in the evidence currently before the Board, as well as several VA treatment records, to include pain management, chiropractic, and physical therapy records, which do not appear amongst the CAPRI records associated with the Veteran's Virtual VA file.  Moreover, it appears that the Veteran underwent an electromyography (EMG) and nerve conduction study (NCS) in June 2012.  While the VA examiner discusses the results of those tests in the examination report, the test reports themselves are not included in the evidence of record.  

In order for the Board to make an independent review of the Veteran's claim, to include addressing the adequacy of the May 2012 VA examination, all records relied upon by the VA examiner must be obtained and included in either the Veteran's paper claims folder or in his Virtual VA file.  Accordingly, a remand is required for the AOJ to obtain all records related to treatment of the Veteran within the Tampa and Bay Pines VAHCSs, to specifically include the reports of any MRIs, EMGs, and NCSs.  See 38 U.S.C.A § 5103A(b)(1) (West 2002); see Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records."); Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  

The Board finds that the May 2012 VA examiner should provide an addendum clarifying the opinion contained therein.  It was ultimately concluded that it was less likely than not that the Veteran had left sciatica and/or left lumbar radiculopathy, per the examination and EMG studies.  The examiner noted that an EMG and bilateral NCSs conducted on June 8, 2012, were within normal limits and showed no evidence of radiculopathy, axonal loss, or lumbosacral plexopathy.  Within the body of the report, however, the examiner noted symptoms attributable to a peripheral nerve condition and indicated mild incomplete paralysis of the sciatic nerve.  Further, the Veteran's VA treatment records contain multiple impressions of sciatica.  Given these findings, the examiner who conducted the May 2012 VA examination should provide a rationale for her opinion that the Veteran does not have sciatica.  The examiner must also discuss whether the evidence of record supports a diagnosis of sciatica at any time since May 2007.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a "current disability" includes a disability present at the time of filing or during the pendency of a claim).  

Turning to the Veteran's claim of service connection for an acquired psychiatric disorder, to include depression, the Board notes that that matter was also remanded in January 2012 for the Veteran to be scheduled for a VA examination to determine the likelihood that he had any diagnosed psychiatric disability that was related to a service connected disability.  In the instant case, it the Veteran's belief that his depression is the result of his service-connected lumbar spine spondylosis and DDD.  

In June 2012, the Veteran underwent a VA examination, the report of which contains Axis I diagnoses of a mood disorder, not otherwise specified (NOS), cannabis dependence, and polysubstance abuse, in partial remission, and an Axis II diagnosis of a personality disorder, NOS.  Upon examination of the Veteran, to include psychological testing, and a review of the claims folder, the VA examiner concluded that, "[g]iven the Veteran's complicated history, it is difficult if not impossible to ascertain to what degree his reported mood symptoms may be attributable to pre-existing Axis I and/or Axis II psychiatric problems, effects of chronic drug use, or his medical condition."  The examiner went on to state that "there is the additional complication of pre-existing conditions that appear prominent and likely contribute significantly to his mood and behavior, but which cannot be fully differentiated at this time."  Ultimately, the examiner concluded that the "[a]vailable objective evidence is insufficient to demonstrate a linkage between [the Veteran's] active duty service and his current mood disorder."  

The examiner did not provide the requested opinion regarding secondary service connection.  Although the examiner indicated that it was difficult to ascertain what degree of the Veteran's symptoms were due to his medical condition, the examiner did not set forth an opinion as to whether the Veteran's service-connected spondylosis and DDD degenerative disc disease of the lumbar spine had caused or made chronically worse the Veteran's mood disorder.  Further, it is unclear from the examiner's report whether she was unable to render the requested opinion or simply failed to do so.  

In this regard, the Board notes that the United States Court of Appeals for Veteran's Claims (Court) has held that, if an examiner concludes that a nonspeculative opinion cannot be offered, he or she must explain the basis for such a conclusion or the basis must otherwise be apparent from the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Thus, to be adequate, more than a conclusion needs to be expressed by the examiner that the etiology of a particular condition is not known or is unknowable.  Stefl, 21 Vet. App. at 124.  Rather, a sufficient rationale and supporting explanation need to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to arrive at an opinion.  Jones, supra (to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)

In the instant case, because the June 2012 VA examiner failed to provide the requested opinion or set forth reasons for why she was unable to do so, the matter must be remanded for the examiner who conducted the June 2012 examination to provide an addendum to that report that contains an opinion regarding whether it is at least as likely as not that the Veteran's service-connected spondylosis and DDD degenerative disc disease of the lumbar spine has caused or made chronically worse the Veteran's diagnosed mood disorder.  See Stegall, supra.  If the examiner is unable to provide the requested opinion, specific reasons must be set forth for the inability to do so.  

The Board acknowledges that after the case was returned to the Board, the Veteran submitted a private medical opinion by A.F., PhD., who opined that the limitations imposed by Veteran's service-connected medical problems have, more likely than not, resulted in his current depressive condition.  While there are no reasons or bases requirements imposed on a medical examiner, Ardison, supra, the standards of adequacy for private and VA medical opinions are the same.  See Stefl, supra.  Here, Dr. F. provided no support for his conclusion that the Veteran's depressive condition was the result of his service-connected low back disability.  Indeed, Dr. F. discussed none of the evidence of record concerning the Veteran's longstanding history of psychiatric symptoms or polysubstance abuse, which has been suspected to be a contributing factor to the Veteran's depressive symptoms.  Accordingly, as Dr. F.'s opinion contains no supporting rationale, the Board finds that it is inadequate to rely upon in this case.  The Veteran is reminded that it is he who is ultimately responsible for submitting any private medical evidence.  Thus, on remand, the Veteran is invited to seek a more detailed opinion from Dr. F.

Regarding the issue of entitlement to TDIU, that matter it is inextricably intertwined with the claims being remanded because the outcome of these claims may have a bearing upon whether TDIU is warranted.  As such, the Board will defer action on the issue of entitlement to a TDIU until after the issues of entitlement to service for a hip and lower extremity disability and an acquired disorder have been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).


Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ must request from the Tampa and Bay Pines VA Health Care Systems any relevant records for treatment of the Veteran from those facilities.  All records relied upon by the VA examiner who examined the Veteran in connection with his claim for service connection for a hip and lower extremity disability must be obtained and included in either the Veteran's paper claims folder or in his Virtual VA file.  The reports of any MRIs, EMGs, and NCSs must be also obtained and associated with the record.

2.  After action requested in paragraph 1 above is completed, the claims folder, and a copy of this remand, must be provided to and reviewed by the examiner who conducted the May 2012 examination afforded in connection with the Veteran's claim for service connection for a hip and lower extremity disability.  The examiner should provide an addendum to that report that includes an extended rationale for her opinion that the Veteran does not have left sciatica and/or left lumbar radiculopathy.  Specifically, the examiner should discuss her findings that the Veterans had symptoms attributable to a peripheral nerve condition and mild incomplete paralysis of the sciatic nerve and state why those findings do not indicate sciatica or some other diagnosable neurological disorder.  

The examiner should also discuss whether the evidence of record supports a finding at any point since May 2007 that the Veteran had a diagnosable disability to which his complained of radicular pain could be attributed.  In doing so, the examiner should consider that impressions of sciatica contained in the medical evidence of record and discuss whether that evidence supports a finding of sciatica.  If the examiner disagrees with the medical impressions of sciatica, the examiner should state why she does not find them adequate to support a diagnosis of sciatica.

Regardless of whether the examiner's opinion is favorable or negative, the examiner must provide support for her opinions that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming her opinion. 

(If another examination is required to formulate an opinion, or if the requested clinician is no longer available, another examination should be scheduled in order to determine whether it is at least as likely as not that the Veteran's complained of pain, numbness, and tingling in the lower extremities are attributable to a diagnosed neurological disability, to include sciatica and/or lumbar radiculopathy, and, if so, whether any such diagnosed neurological disorder resulted from, or has been aggravated by, the Veteran's service-connected lumbar spine spondylosis and degenerative disc disease.  

3.  After action requested in paragraph 1 above is completed, the claims folder, and a copy of this remand, must be provided to and reviewed by the examiner who conducted the June 2012 psychiatric examination.  The examiner should provide an addendum to that report that includes an opinion as to whether it is at least as likely as not the Veteran's service-connected lumbar spine spondylosis and degenerative disc disease has caused or made chronically worse the Veteran's diagnosed mood disorder, NOS.  

If the examiner determines that the Veteran does not have a diagnosed psychiatric disability caused or aggravated by his service-connected lumbar spine spondylosis and degenerative disc disease, the examiner must state why her opinion concerning nexus differs from that of the private clinician who has suggested a nexus between the Veteran's psychiatric disability and his service-connected low back disability.

The examiner should provide support for her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming her opinion.

If the examiner determines that she cannot provide the requested without resorting to speculation, the examiner should explain the inability to provide the opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's diagnosed psychiatric disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

(If additional evidentiary development is suggested by the examiner or another examination is required to formulate an opinion, or if the requested clinician is no longer available, another examination should be scheduled in order to obtain a definitive opinion as to whether it is at least as likely as not that the Veteran's service-connected lumbar spine spondylosis and degenerative disc disease has caused or made chronically worse the Veteran's diagnosed mood disorder, NOS.)  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the issues on appeal must be readjudicated based on all evidence of record, to specifically include that which was submitted after the case was returned to the Board following its January 2012 remand.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

